Citation Nr: 1759291	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active military service from August 1981 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2015, the Board granted service connection for right ear hearing loss and tinnitus.  The issue of entitlement to service connection for left ear hearing loss disability was remanded to the Agency of Original Jurisdiction (AOJ) for additional development to include a VA examination.  

In a February 2017 decision, the Board denied service connection for left ear hearing loss.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court vacated the Board's February 2017 decision.  The Parties to the Joint Motion for remand (JMR) agreed that the Board erred in failing to ensure that the December 2015 VA medical examination adequately considered the Veteran's prior medical history and examinations and described the relationship of his disability to his service in sufficient detail.  The Parties further agreed that the VA examiner failed to provide  sufficient rationale for her opinions.  The Court remanded the issue of entitlement to service connection for left ear hearing loss to the Board for action consistent with the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In the October 2017 Order, the Court vacated the Board's February 2017 decision on the basis that the Board erred in failing to ensure that the December 2015 VA medical examination adequately considered the Veteran's prior medical history and examinations and described the relationship of his disability to his service in sufficient detail and because the VA examiner failed to provide sufficient rationale for her opinions.  The parties to the JMR agreed that the December 2015 VA examiner relied only on the Veteran's in-service audiometric test results and did not discuss whether his hearing loss may otherwise be "causally related to service."  

The Parties also agreed that the December 2015 VA examiner's rationale was inadequate for several other reasons.  First, the VA examiner did not explain what she meant by "significant threshold shifts" or the significance of permanent versus temporary threshold shifts.  Second, the examiner stated that "thresholds were unchanged during service" and that "thresholds will demonstrate significant changes if damage is present, " but did not address temporary in-service threshold shifts of 10 or 15, and why those shifts did not demonstrate damage.  Third, the VA examiner did not address the Veteran's lay statements that he had no civilian source of noise exposure.  Fourth, for her rationale as to why the Veteran's right ear hearing loss was as likely as not related to his service, the December 2015 VA examiner relied on the Veteran's military occupational specialty (MOS), and reasoned that the MOS had a "high probability for noise exposure," but she failed to explain why the same MOS could not have also lead to left ear hearing loss.  

Thus, the Parties agreed that a remand was warranted for the Board to provide an adequate medical opinion or examination that considers the Veteran's prior medical history and examinations, describes the relationship of his disability to his service in sufficient detail, provides adequate rationale for all conclusions, and comports with the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the December 2015 VA audiologist (or if no longer available, a suitable replacement) to prepare an addendum medical opinion to the December 2015 medical opinion.  The VA audiologist should adequately consider the Veteran's prior medical history and examinations and adequately describe the relationship of his left ear hearing loss disability to his service in sufficient detail and provide a sufficient rationale for the opinions.   

The VA audiologist should opine as to whether is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left ear hearing loss is causally related to his active service.  

The VA audiologist should address the following in the addendum to the December 2015 opinion:   

A.  The VA audiologist should explain what she meant by "significant threshold shifts" and the significance of "permanent" versus "temporary" threshold shifts.  

B.  The VA audiologist stated in the December 2015 opinion that "thresholds were unchanged during service" and that "thresholds will demonstrate significant changes if damage is present."  The VA audiologist should address the temporary in-service threshold shifts of 10 or 15, and why those shifts did not demonstrate damage.  

C.  The VA audiologist should address the Veteran's lay statements that he had no civilian source of noise exposure.  

D.  For the December 2015 opinion and rationale as to why the Veteran's right ear hearing loss was as likely as not related to his service, the December 2015 VA audiologist relied on the Veteran's MOS, and reasoned that the MOS had a "high probability for noise exposure. "  The VA audiologist should explain why the same MOS could not have also lead to left ear hearing loss.  

A complete rationale for all conclusions and opinions must be provided.

2.  Readjudicate the claim for service connection for left ear hearing loss in light of all evidence of record.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  This appeal should then be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  


